Citation Nr: 1530856	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine/neck disability.

3.  Entitlement to service connection for a bladder disability.

4.  Entitlement to service connection for sinusitis/allergic rhinitis.

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia, and residuals of a hernia repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.  

In June 2012, the appeal was remanded for further evidentiary development.

In May and June 2013, the Veteran submitted additional evidence.  In June 2015 written argument, the Veteran's representative waived RO initial consideration of such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran seeks service connection for a low back disability, a cervical spine/neck disability, a bladder disability, sinusitis/allergic rhinitis, and a gastrointestinal disorder.  Before the Board can adjudicate these claims on the merits, additional development is required.  


A.  Service Records

Pursuant to the Board's June 2012 remand, the AOJ attempted to obtain complete copies of the Veteran's service treatment records (STRs).  Although the record had contained some of the Veteran's STRs, she had indicated that some remained outstanding.  The record reflects the AOJ was unable to obtain these records on remand as they were unavailable.  The Veteran was notified of their unavailability and has expressed her knowledge of their unavailability.  See April 2013 letter from Veteran; March 2013 Supplemental Statement of the Case; November 2012 Report of General Information.

The record, however, does not reflect that the Veteran's service personnel records were ever requested.  Notably, the record does not even contain the Veteran's DD Form 214.  The Veteran has indicated that she was placed on work profiles during service because of back pain and has described an injury to her back that occurred while carrying boxes in the performance of her military duties.  However, the Veteran's military occupational specialty is unclear from the record.  Additionally, it is possible that indications of any work restrictions could have been included in her service personnel records.  Therefore, on remand an attempt should be made to obtain these records.

B.  Private Records

An April 2010 treatment record from King's Daughters Clinic reflects that the Veteran reported that she had seen a Dr. R. in the past for chronic sinusitis and had undergone two CT scans of her sinuses.  The record does not contain records of treatment from Dr. R.  As records from this provider may be pertinent to the Veteran's claim of service connection for sinusitis/allergic rhinitis, an attempt should be made to obtain them on remand.

C.  VA Records

A July 2012 letter to the Veteran indicates that the AOJ had obtained the Veteran's VA treatment records from the Gainesville VA Medical Center (VAMC) from July 2011 to June 2012.  The record does not contain any such VA treatment records.  However, in an August 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran stated that she had never been treated at the VAMC in Gainesville and that there would not be any records from that facility.  She stated that she had been treated at Temple and Dallas VA facilities.  As the record does not contain VA treatment records from facilities in Temple or Dallas, and such records are constructively of record, they should be obtained and associated with the claims file on remand.

D.  VA Examinations

	1.  Low Back and Cervical Spine/Neck Disability

The Veteran has alleged that she injured her lower back in 1981 when she was lifting heavy boxes and that she was put on bed rest and work restrictions at the time.  She also has reported that she experienced pain in her low back when she was pregnant during service and that she continued to experience such pain after she had her child and since her discharge from service.  DRO Hearing Tr. at 9-12.

She has also alleged that her low back and cervical spine/neck disability are related to an injury she sustained during service when she fell off a ride at a German festival.  She has indicated that she struck her forehead jarring her back and neck and that she had a severe headache for two days with stiffness and pain in her lower back.  See August 2012 letter from Veteran.  

Regarding her cervical spine, she has further alleged that she was treated after service towards the end of 1983 after doing some sit ups and experiencing neck pain.  She was given hot compresses and cyclobenzaprine for muscle spasm.  She has indicated that she normally does not seek treatment when she has neck or low back pain and tends to take over-the-counter medication when it aches or becomes stiff.  DRO Hearing Tr. at 4-9; see August 2012 statement from Veteran's spouse.

A June 1982 STR reflects that the Veteran had been experiencing back pain since giving birth in April 1982.  A provisional diagnosis of back problems was given and she was put on a profile not to lift heavy things.  

An April 1980 STR reflects that the Veteran was taken to the emergency room after falling off of a ride called the Hopper.  When she first reported to the emergency room, she was very confused and had loss of memory.  There was a bruise on her right forehead.  A radiographic report of a skull series shows that there was no abnormality detected.  She was found to have a concussion. 

The Veteran was afforded a VA examination to assess the etiology of her low back disability in February 2010.  The VA examiner provided a diagnosis of chronic lumbosacral strain.  He discussed the Veteran's history of injuring her back while moving boxes and experiencing back pain during and subsequent to her pregnancy.  He noted that in his review of her claims file he could find no treatment for actual lumbar back pain.  He indicated that the Veteran was pregnant when she experienced her first episode of back pain and that it was not unusual to experience back pain during pregnancy.  He concluded that it was less likely than not that her current back pain was related to her military service because he could not document an injury or treatment for her back.

Although the examiner indicated he reviewed the Veteran's claims file, his opinion does not reflect awareness of the June 1982 notation regarding the Veteran's post-pregnancy back pain and the profile she was placed on at that time.  Additionally, the examiner did not comment on the STR documenting the April 1980 fall from a festival ride.  He also did not discuss the Veteran's statements regarding experiencing continuity of symptomatology of low back pain after her service.  The examination also did not address the cervical spine.  Therefore, the examination and opinion is inadequate and it is necessary to obtain another examination and opinion on remand.




	2.  Bladder Disability

The Veteran has alleged that she has been experiencing bladder dysfunction, including urinary tract infections (UTIs), since her service.  She has testified that she began experiencing stress incontinence after she had her first child in April 1982 and that the symptoms have continued since that time.  DRO Hearing Tr. at 27-28.  She currently wears five to seven Poise pads a day due to urinary leakage.  She also continues to get UTIs and takes antibiotics for them at least two to three times a year.  See August 2012 letter from Veteran.  The Veteran has also submitted multiple lay statements from friends regarding observable symptoms of a bladder disability.  See August 2012 statements from D.H., A.S.-P., and S.R.

A September 1981 STR contains a notation of "UTI."  An October 1981 STR reflects that the Veteran was being treated for a kidney infection.

A January 2010 treatment record from King's Daughter Clinic reflects that a genitourinary examination revealed detrusor instability with some Valsalva incontinence, recurrent UTIs, and dysfunctional voiding.  In March 2012, it was noted the Veteran probably had a UTI.

Based on this evidence, a VA examination is warranted to determine the etiology of the Veteran's current bladder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

	3.  Sinusitis/Allergic Rhinitis

The Veteran has alleged that she has been experiencing sinusitis and allergic rhinitis since service.  She has also submitted lay statements from friends and family regarding observable symptoms of a sinus condition.  See August 2012 statements from the Veteran, the Veteran's spouse, A.R., B.L., D.H., A.S.-P., J.L., S.R., and C.F.

STRs reflect that the Veteran was treated in January 1981 with complaints of a sore throat and coughing for two days.  She was experiencing tightness in her chest and headache pain that radiated on the side of her face.  A sinus series revealed no significant abnormality.  The assessment was an upper respiratory tract infection and a chest cough.  The Veteran was also treated in October 1981 for sinus problems.  She complained of experiencing nausea and vomiting for three to four weeks.  

Post-service treatment records reflect complaints of sinus problems beginning in July 1983.  A May 1999 record from Hillcrest Family Health Center shows a diagnosis of sinusitis, while a December 1999 record reflects an additional diagnosis of underlying allergic rhinitis.  April 2010 and August 2011 records from King's Daughter Clinic reflect diagnoses of allergic rhinitis.  

The Veteran was afforded a VA examination to evaluate the etiology of her sinus condition in February 2010.  The examiner diagnosed allergic rhinitis and found that she did not have acute or chronic sinusitis.  The examiner noted that the record showed she was only treated once during service for what appeared to be an acute upper respiratory tract infection.  He indicated that it appeared that the Veteran's problems related to allergic rhinitis had occurred subsequent to her separation from service.  He stated that she had separated almost eighteen years ago and he could find no evidence that might support causation between her current symptoms and the one-time-only treatment during active service.  He indicated that the one-time-only treatment would not represent a chronic condition.  He opined that it was less likely than not that her current allergic rhinitis might be related to service.

This opinion is inadequate as it is in part based on an inaccurate factual premise, specifically, that the Veteran was only treated on one occasion during service for sinus related problems.  As noted above, the record reflects she was treated on at least two occasions during service.  It is unclear whether she received any other treatment during service since her complete STRs are unavailable.  Also, the examiner did not consider the Veteran's and other lay witnesses competent and credible statements regarding continuity of observable symptomatology since service in reaching his opinion.  Therefore, another examination and opinion should be obtained on remand. 

	4.  Gastrointestinal Disorder

The Veteran has alleged that she has a gastrointestinal disorder, including GERD, a hiatal hernia, and residuals of a hernia repair that began during service.  She has indicated that she first incurred a hernia from the birth of her son in April 1982 and that the physician told her to do sit ups to resolve the hernia.  She was unable to do sit ups because they hurt her back too much.  DRO Hearing Tr. at 18-19.  She has submitted statements from multiple lay witnesses regarding her observable symptomatology of gastrointestinal conditions and has alleged that she has been experiencing these symptoms since service.  See August 2012 statements from the Veteran, Veteran's spouse, A.R., D.H., A.S.-P., S.R., and C.F.

A September 1981 STR reflects that the Veteran was treated for epigastric discomfort due to foods that once had been tolerated.  The assessment was "non-specific GI upper" and Mylanta was provided.  She was seen five days later to check test results and it was noted that she was feeling better with the Mylanta.

A December 1999 Hillcrest Family Health Center record reflects that the Veteran recently had a hiatal hernia repair.  A January 2000 record reflects that an upper GI series showed a sliding hiatal hernia that was small along with marked esophageal reflux.  

A January 2010 King's Daughter Clinic record shows an assessment of GERD status post hiatal hernia surgery.  In August 2011, the Veteran reported experiencing heartburn about once a week.  

Based on the above evidence, a VA examination is warranted to determine the etiology of the Veteran's current stomach disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records, including her DD Form 214.
2.  With any needed assistance from the Veteran, obtain all private treatment records from Dr. R. [last name provided in April 2010 King's Daughter Clinic record].  

3.  Obtain any pertinent VA treatment records from the Dallas and Temple, Texas VA facilities.

4.  If any of the records requested in items 1-3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 1-4, schedule the Veteran for an examination regarding the etiology of the Veteran's low back and cervical spine/neck disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Any necessary diagnostic testing, including X-rays, should be completed and diagnoses of all low back and cervical spine disabilities should be provided.  

The examiner should then specifically address the following questions:

A)  Is it at least as likely as not that a low back disability is related to the Veteran's service, including treatment for low back pain in June 1982 and an accident in April 1980 when the Veteran fell off a festival ride?

For purposes of the above question, the examiner should consider the Veteran's statements that she experienced an earlier injury to her low back around 1981 when she was lifting heavy boxes and was placed on profiles for her back during and after her pregnancy.  The examiner should also consider the Veteran's and lay witness statements that she has continued to experience low back pain since service and has mainly treated herself with over-the-counter medications.

B)  If a cervical spine disability is diagnosed, then is it at least as likely as not that the diagnosed cervical spine disability is related to the Veteran's service, including to an accident in April 1980 when the Veteran fell off a festival ride?

For purposes of the above question, the examiner should consider the Veteran's and her spouse's statements regarding observable symptoms of neck pain since service and that she treats herself with over-the-counter medications.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide either of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 1-4, schedule the Veteran for an examination regarding the etiology of any diagnosed bladder disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Any necessary diagnostic testing should be completed and diagnoses of all bladder conditions should be provided.  

The examiner should then specifically address the following question:

Is it at least as likely as not that any bladder disability is related to the Veteran's service, including a notation of a UTI in September 1981 and treatment for a kidney infection in October 1981?

For purposes of the above question, the examiner should consider the Veteran's statements that she has been experiencing stress incontinence since she had her first child in April 1982 and that she has UTIs approximately two to three times a year.  The examiner should also consider lay witness statements regarding the Veteran's observable symptoms.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the development requested in items 1-4, schedule the Veteran for an examination regarding the etiology of any diagnosed sinus condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Any necessary diagnostic testing should be completed and diagnoses of all identified sinus conditions should be provided.  

The examiner should then specifically address the following question:

Is it at least as likely as not that any diagnosed sinus condition, including allergic rhinitis and sinusitis, is related to the Veteran's service, including treatment received in January and October 1981?

For purposes of the above question, the examiner should consider the Veteran's and lay witness statements that she has been experiencing sinus related symptoms since service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After completing the development requested in items 1-4, schedule the Veteran for an examination regarding the etiology of any gastrointestinal disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Any necessary diagnostic testing should be completed and diagnoses of all gastrointestinal conditions should be provided.  

The examiner should then specifically address the following question:

Is it at least as likely as not that any gastrointestinal condition, including GERD, a hiatal hernia, and residuals of a hernia repair, is related to the Veteran's service, including treatment received in September 1981?

For purposes of the above question, the examiner should consider the Veteran's and lay witness statements that she has been experiencing observable symptoms of a gastrointestinal disorder since service and that she treats the symptoms with Tums and Rolaids.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




